FILED
                             NOT FOR PUBLICATION                             AUG 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JIHUA YANG,                                      No. 12-72555

               Petitioner,                       Agency No. A087-850-796

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Jihua Yang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The agency found Yang failed to meet his burden of proof for asylum and

withholding of removal because he was not credible and he failed to corroborate

his claims. Substantial evidence supports the agency’s adverse credibility

determination based on the inconsistency in the record regarding whether Yang

had knowledge of the circumstances of his fellow church members after his release

from detention, and Yang’s omission from his declaration that police continued to

look for him after he departed China. See id. at 1048 (adverse credibility

determination was reasonable under the “totality of circumstances”); see also

Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011) (adverse credibility finding

supported where omissions “went to core of [petitioner’s] alleged fear”). The

agency considered Yang’s explanations and was not compelled to accept them.

See Zamanov, 649 F.3d at 974. We reject Yang’s contention that the agency failed

to consider the totality of circumstances. We lack jurisdiction to consider Yang’s

contentions regarding corroboration because he failed to raise them before the BIA.


                                          2                                     12-72555
See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004). Apart from his

unexhausted contentions, Yang does not otherwise challenge the agency’s finding

that he failed to corroborate his claims. Thus, Yang’s asylum and withholding of

removal claims fail.

      Finally, Yang’s CAT claim also fails because it is based on the same

testimony that the agency found not credible, and Yang does not point to any other

evidence in the record that compels the finding it is more likely than not he would

be tortured by or with the consent or acquiescence of the Chinese government if

returned. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   12-72555